Citation Nr: 0306296	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  94-46 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, secondary to the service-connected residuals of a 
compression fracture with minor malunion, and traumatic 
arthritis at L4.

2.  Entitlement to service connection for thoracic spine 
disability, secondary to the service-connected residuals of a 
compression fracture with minor malunion, and traumatic 
arthritis at L4.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from July 1946 to 
January 1948 and from September 1950 to September 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1994 rating decision of the Wichita, 
Kansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in relevant part, found that new and 
material evidence had not been submitted to reopen the claims 
for service connection for cervical and thoracic spine 
disabilities, secondary to the service-connected residuals of 
a compression fracture with minor malunion, and traumatic 
arthritis at L4.  The veteran appealed the determination to 
the Board.

In July 1996, the Board remanded the case to the RO for 
further development.  In a November 1998 decision, the Board 
found that new and material evidence had been submitted; 
reopened the claims, and remanded the issues to the RO for 
additional development.  In December 2000, the Board again 
remanded the case to the RO for consideration under the newly 
enacted Veterans Claims Assistance Act of 2000.  The case has 
now been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.



2.  The medical evidence establishes that it is not likely 
that the veteran's current cervical spine disability is 
proximately due to or aggravated by the service-connected 
residuals of a compression fracture with minor malunion, and 
traumatic arthritis at L4.  

3.  The medical evidence establishes that it is not likely 
that the veteran's current thoracic spine disability is 
proximately due to or aggravated by the service-connected 
residuals of a compression fracture with minor malunion, and 
traumatic arthritis at L4.  


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or 
aggravated by service and is not proximately due to the 
service-connected residuals of a compression fracture with 
minor malunion, and traumatic arthritis at L4.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309(a), 3.310(a) 
(2002); 38 C.F.R. § 3.307 (as amended by 67 Fed. Reg. 67792-
67793 (Nov. 7, 2002)).  

2.  A thoracic spine disability was not incurred in or 
aggravated by service and is not proximately due to the 
service-connected residuals of a compression fracture with 
minor malunion, and traumatic arthritis at L4.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309(a), 3.310(a) 
(2002); 38 C.F.R. § 3.307 (as amended by 67 Fed. Reg. 67792-
67793 (Nov. 7, 2002)).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  
Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decisions, statement of the case, supplemental 
statements of the case, the Board's decisions and remands, 
and VA letters to the veteran, apprised him of the 
information and evidence needed to substantiate the claims, 
the law applicable in adjudicating the appeal, and the 
reasons and bases for VA's decisions.  Furthermore, these 
documents outline the specific medical and lay evidence that 
was considered when the determination was made.  In the 
Board's December 2000 remand, the veteran was informed of the 
enactment of the VCAA.  In a July 2001 letter, the details of 
the VCAA were outlined for the veteran and he was advised 
that he was responsible for submitting private treatment 
reports, although with the appropriate release forms they 
would be requested on his behalf.  VA treatment reports and 
records from Federal agencies would be obtained by VA, unless 
they were reported to be unavailable.  Additionally, in the 
August 2002 supplemental statement of the case, the new 
regulations were provided to the veteran.  

There is no indication that any of the correspondence was 
returned as undeliverable.  Accordingly, under the 
circumstances presented in this case, the veteran has been 
accorded ample notice as required by the VCAA.  As such, the 
Board finds that the documents clearly satisfied VA's duty to 
notify the veteran of the information and evidence necessary 
to substantiate his claims and identified the evidence that 
VA was to acquire on his behalf as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  



Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims adjudicated herein.  No further 
assistance is indicated in substantiating it.  Service 
medical records, and VA and private treatment records, are 
associated with the file.  The veteran was afforded several 
VA examinations and opinions were included with the 
examination reports.  In August 2001, a single release form 
was submitted with an attached listing of the veteran's 
private medical treatment providers.  In an April 2002 
letter, the RO requested that the veteran submit a separate 
release form for each of the identified private medical 
treatment providers as required by law.  The veteran did not 
respond and no additional release forms were received.  The 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
this appeal and have not identified any additional pertinent 
evidence that has not been associated with the record.  

II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish 
service connection for a disability, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden may not be met by lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of 
war, and arthritis becomes manifest or aggravated to a degree 
of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 
38 C.F.R. § 3.309; 38 C.F.R. § 3.307 (as amended by 67 Fed. 
Reg. 67792-677793 (Nov. 7, 2002)).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability. When service connection is established for a 
secondary condition, the secondary condition is considered 
part of the original condition.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a non 
service-connected condition by a service-connected condition 
is also compensable under 38 C.F.R. § 3.310(a).  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran has not alleged, and the evidence does not show, 
that the veteran's cervical and thoracic spine disabilities 
began in service; or that arthritis of the cervical and/or 
thoracic spine was manifested or aggravated to a compensable 
degree within one year of his separation from service.  The 
veteran has established service connection for residuals of a 
compression fracture with minor malunion, and traumatic 
arthritis at L4; and he currently asserts that he has 
cervical and/or thoracic spine disabilities that are 
proximately due to or aggravated by his service-connected 
lumbar spine disability.  

Medical records from the Wichita VA Medical Center (VAMC), 
dated from March 1994 to January 1996, indicate that the 
veteran was seen for complaints of neck and back pain.  A 
July 1994 radiology report revealed the veteran had 
moderately advanced hypertrophic spur formation with some 
anterior bridging in the lower thoracic spine, without 
evidence of fracture, dislocation, or bone destruction.  A 
second July 1994 radiology report showed that there was 
evidence of demineralization of the cervical spine with 
marked narrowing at C5-C6, and evidence of hypertrophic 
spurring posteriorly at the level of the narrowed 5th and 6th 
intervertebral space.  

Upon VA orthopedic examination in September 1996, the veteran 
was diagnosed with extensive degenerative arthritis from C2 
to T1, with moderate spurring throughout the thoracic spine.  
The examiner opined that the arthritic changes in the 
thoracic spine were not related to the service-connected 
lumbosacral spine disability because the curvature of natural 
lordosis was maintained in the lumbosacral spine and there 
was no flattening of the back evident on X-ray.  Furthermore, 
the increased symptoms of the cervical spine were more likely 
related to veteran's age and level of activity than to the 
injury he sustained in the lumbosacral spine in service.  He 
noted that he based his opinion on his 16 years of experience 
treating back injuries.  

Upon VA neurological examination in October 1996, the 
examiner also concluded that the veteran's service-connected 
lumbosacral spine disability was not etiologically related to 
his cervical degenerative disease or to the osteoporosis of 
the thoracic spine.  However, he stated that there "may be a 
very small component" of increase in the veteran's cervical 
and thoracic symptomatology with regard to discomfort as a 
result of the service-connected L4 compression fracture and 
spinal stenosis as a result of additional guarding.  In an 
addendum report, prepared in July 1999, the physician 
remarked that the contribution of the L4 compressive fracture 
in service on the veteran's cervical and thoracic spine was 
minimal.  

Additional VA examinations were conducted in September 2001.  
Upon orthopedic examination, the examiner again concluded 
that the veteran's current arthritic changes in the cervical 
and thoracic spine were more related to his age rather than 
to his service-connected lumbosacral spine disability.  He 
explained that the mechanics of the cervical spine and the 
thoracic spine were totally different than the mechanics of 
the lumbar spine.  

Based on this evidence, the Board concludes that service 
connection for cervical and thoracic spine disabilities, 
secondary to the service-connected lumbosacral spine 
disability, may not be granted because the preponderance of 
the evidence is against the claim.  Upon orthopedic 
examinations in September 1996 and September 2001, it was 
concluded that the veteran's cervical and thoracic spine 
disabilities were not caused or aggravated by the lumbosacral 
spine disability.  Furthermore, the only opinion minimally in 
favor of the claims is the speculative statement made by the 
neurological examiner in October 1996.  The Board finds the 
opinions of the orthopedic examiners to be more probative on 
the issues because the claimed disabilities have been 
diagnosed as orthopedic impairment rather than neurological 
impairment.  

Furthermore, the probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  The use of the 
word "possible" makes the opinions of the examiners in 
service speculative in nature.  See Bostain v. West, 11 Vet. 
App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish medical nexus).  See also Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) ("may or may not" language by 
physician is too speculative).  The October 1996 neurological 
examiner merely stated that a small component of increase in 
the veteran's cervical and thoracic spine disabilities "may 
be" due to the lumbosacral spine disability.  The Board 
finds this statement is too speculative in nature upon which 
to base a grant of service connection on the basis of 
aggravation.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims.  Hence, service 
connection for cervical and thoracic spine disabilities, 
secondary to the service-connected residuals of a compression 
fracture with minor malunion, and traumatic arthritis at L4, 
must be denied.  See Gilbert, supra.  




ORDER

Service connection for a cervical spine disability, secondary 
to the service-connected residuals of a compression fracture 
with minor malunion, and traumatic arthritis at L4, is 
denied.  

Service connection for a thoracic spine disability, secondary 
to the service-connected residuals of a compression fracture 
with minor malunion, and traumatic arthritis at L4, is 
denied.  



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

